Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Office Action responsive to Applicant’s reply filed 01/28/2021	
Claims 1-20 are pending.

Response to Amendment
	Applicant has amended the claims to include new limitations necessitating new search and consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (US 2009/0189891) in view of Juffa et al. (US 8860741)

With respect to claim 1, Rivera discloses: receiving a first command requesting to use a computing node associated with a host in a distributed system comprising multiple hosts from an application at a client ([0082], [0101], intercepted, therefore, it is received, 
determining a type of the first command ([0079], [0107], [0108]); and 
responsive to determining the type of the first command, adjusting the first command on the basis of the type of the first command to adapt the execution of the first command in the distributed system ([0107]), 
wherein the computing node is a graphics processing unit ([0082]).
Rivera does not specifically disclose: the first command is a remote procedure call of the graphics processing unit.
However, Juffa discloses: the first command is a remote procedure call of the graphics processing unit (col. 8, lines 38-41).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate remote procedure calls of the GPU as taught by Juffa to access the services provided on the GPU vis a standard mechanism employed in distributed computing. 

With respect to claims 11 and 20 they recite similar limitations as claim 1 and are therefore rejected under the same rationale and citations.

Allowable Subject Matter
Claims 2-10, 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/           Primary Examiner, Art Unit 2195